 



Exhibit 10.5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

GUARANTY AGREEMENT

from

CONCORD EFS, INC.

Dated as of July 12, 2002



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page              
SECTION 1.
  Guaranty     1  
SECTION 2.
  Bankruptcy     2  
SECTION 3.
  Continuing Guaranty     2  
SECTION 4.
  Reinstatement     3  
SECTION 5.
  Certain Actions     3  
SECTION 6.
  Application; Set-Off     3  
SECTION 7.
  Waiver     4  
SECTION 8.
  Assignment     4  
SECTION 9.
  Miscellaneous     4  

 



--------------------------------------------------------------------------------



 



GUARANTY AGREEMENT

         THIS GUARANTY AGREEMENT, dated as of July 12, 2002 (as amended or
otherwise modified from time to time, this “Guaranty”), is made by CONCORD EFS,
INC., a Delaware corporation (“Guarantor”).

WITNESSETH:

         WHEREAS, Concord EFS, Inc., as Guarantor, Guarantor and certain
Subsidiaries of Guarantor that are or may become party thereto, as Lessees,
Electronic Payment Services, Inc., [Bank] and certain other Significant
Subsidiaries that may become party thereto, as Subsidiary Guarantors, Atlantic
Financial Group, Ltd., as Lessor, the financial institutions party thereto, as
Lenders, and SunTrust Bank, as Agent, have entered into that certain Master
Agreement, dated as of July 12, 2002 (as it may be modified, amended or restated
from time to time as and to the extent permitted thereby, the “Master
Agreement”; and, unless otherwise defined herein, terms which are defined or
defined by reference in the Master Agreement (including Appendix A thereto)
shall have the same meanings when used herein as such terms have therein); and

         WHEREAS, it is a condition precedent to the Funding Parties
consummating the transactions to be consummated on the Initial Closing Date that
the Guarantor execute and deliver this Guaranty; and

         WHEREAS, it is in the best interests of the Guarantor that the
transactions contemplated by the Master Agreement be consummated on the Initial
Closing Date; and

         WHEREAS, this Guaranty, and the execution, delivery and performance
hereof, have been duly authorized by all necessary corporate action of the
Guarantor; and

         WHEREAS, this Guaranty is offered by the Guarantor as an inducement to
the Funding Parties to consummate the transactions contemplated in the Master
Agreement, which transactions, if consummated, will be of benefit to the
Guarantor;

         NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Guarantor, the Guarantor hereby agrees as follows:

         SECTION 1. Guaranty. The Guarantor hereby unconditionally guarantees to
the Agent and the Funding Parties the full and prompt payment when due, whether
by acceleration or otherwise, and at all times thereafter, and the full and
prompt performance, of all of the Liabilities (as hereinafter defined),
including rent, interest and earnings on any such Liabilities whether accruing
before or after any bankruptcy or insolvency case or proceeding involving the

 



--------------------------------------------------------------------------------



 



Guarantor or any other Person and, if rent, interest or earnings on any portion
of such obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, including such rent, interest and
earnings as would have accrued on any such portion of such obligations if such
case or proceeding had not commenced, and further agrees to pay all reasonable
expenses (including reasonable attorneys’ fees and legal expenses) actually paid
or incurred by each of the Funding Parties in endeavoring to collect the
Liabilities, or any part thereof, and in enforcing this Guaranty. The term
“Liabilities”, as used herein, shall mean all of the following, in each case
howsoever created, arising or evidenced, whether direct or indirect, joint or
several, absolute or contingent, or now or hereafter existing, or due or to
become due: (i) all amounts payable by the Lessees or the Construction Agent to
the Agent and the Funding Parties under the Lease (including, without
limitation, Basic Rent, Supplemental Rent and the Recourse Deficiency Amount),
the Master Agreement, the Construction Agency Agreement or any other Operative
Document, (ii) all principal of the Notes and interest accrued thereon, and all
additional amounts and other sums at any time due and owing, and required to be
paid, to the Funding Parties under the terms of the Master Agreement, the Loan
Agreement, the Construction Agency Agreement, the Assignments of Lease and
Rents, the Mortgages, the Notes or any other Operative Document and (iii) all
obligations of EPS under the Swap Documents; provided, however, that the
Guarantor will not be obligated to pay to the Agent and Funding Parties under
this Guaranty any amounts greater than the Lessees and the Construction Agent
would have had to pay to the Agent and the Funding Parties under the Lease, the
Master Agreement, the Construction Agency Agreement and the other Operative
Documents, plus the amounts EPS would have had to pay under the Swap Documents,
assuming that such documents were enforced in accordance with their terms (and
without giving effect to any discharge or limitation thereon resulting or
arising by reason of the bankruptcy or insolvency of a Lessee or the
Construction Agent), plus all actual and reasonable costs of enforcing this
Guaranty.

         By way of extension but not in limitation of any of its other
obligations hereunder, the Guarantor stipulates and agrees that in the event any
foreclosure proceedings are commenced with respect to any Leased Property and
result in the entering of a foreclosure judgment, any such foreclosure judgment,
to the extent related to the Liabilities and payable to any of the Funding
Parties, shall be treated as part of the Liabilities, and the Guarantor
unconditionally guarantees the full and prompt payment of such judgment.

         SECTION 2. Bankruptcy. The Guarantor agrees that, in the event any
bankruptcy, reorganization or insolvency proceeding shall be instituted by or
against the Guarantor and, if instituted against the Guarantor, shall not be
dismissed or stayed for a period of sixty days, and if such event shall occur at
a time when any of the Liabilities may not then be due and payable, the
Guarantors will pay to the Funding Parties forthwith the full amount which would
be payable hereunder by the Guarantor if all Liabilities were then due and
payable.

         SECTION 3. Continuing Guaranty. THIS GUARANTY SHALL IN ALL RESPECTS BE
A CONTINUING, ABSOLUTE AND UNCONDITIONAL GUARANTY OF PROMPT

2



--------------------------------------------------------------------------------



 



AND COMPLETE PAYMENT AND PERFORMANCE (AND NOT MERELY OF COLLECTION), AND SHALL
REMAIN IN FULL FORCE AND EFFECT (NOTWITHSTANDING, WITHOUT LIMITATION, THE
DISSOLUTION OF GUARANTOR) UNTIL THE TERMINATION OF THE COMMITMENTS AND THE FULL
AND FINAL PAYMENT OF ALL OF THE LIABILITIES.

         SECTION 4. Reinstatement. The Guarantor further agrees that, if at any
time all or any part of any payment theretofore applied to any of the
Liabilities is or must be rescinded or returned for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
the Guarantor or any Lessee), such Liabilities shall, for the purposes of this
Guaranty, to the extent that such payment is or must be rescinded or returned,
be deemed to have continued in existence, notwithstanding such application, and
this Guaranty shall continue to be effective or be reinstated, as the case may
be, as to such Liabilities, all as though such application had not been made.

         SECTION 5. Certain Actions. The Funding Parties may, from time to time
at their discretion and without notice to the Guarantor, take any or all of the
following actions: (a) retain or obtain (i) a security interest in any Lessee’s
interests in the Lease or the Leased Property and (ii) a lien or a security
interest hereafter granted by any Person upon or in any property, in each case
to secure any of the Liabilities or any obligation hereunder; (b) retain or
obtain the primary or secondary obligation of any obligor or obligors, in
addition to the Guarantor, with respect to any of the Liabilities; (c) extend or
renew for one or more periods (regardless of whether longer than the original
period), or release or compromise any obligation of the Guarantor hereunder or
any obligation of any nature of any other obligor (including, without
limitation, the Lessor and the Lessees) with respect to any of the Liabilities;
(d) release or fail to perfect its Lien upon or security interest in, or impair,
surrender, release or permit any substitution or exchange for, all or any part
of any property securing any of the Liabilities or any obligation hereunder, or
extend or renew for one or more periods (regardless of whether longer than the
original period) or release or compromise any obligations of any nature of any
obligor with respect to any such property; and (e) resort to the Guarantor for
payment of any of the Liabilities, regardless of whether the Agent or any other
Person shall have resorted to any property securing any of the Liabilities or
any obligation hereunder or shall have proceeded against any Lessee or any other
obligor primarily or secondarily obligated with respect to any of the
Liabilities (all of the actions referred to in this clause (e) being hereby
expressly waived by the Guarantor).

         SECTION 6. Application; Set-Off. Any amounts received by any Funding
Party from whatever source on account of the Liabilities shall be applied by it
toward the payment of such of the Liabilities, and in such order of application,
as is set forth in the Operative Documents.

3



--------------------------------------------------------------------------------



 



         To secure all obligations of the Guarantor hereunder, each Funding
Party and the Agent shall have a right to set-off, without demand or notice of
any kind, at any time and from time to time when any amount shall be due and
payable by the Guarantor hereunder against any and all balances, credits,
deposits, accounts or moneys of or in the Guarantor’s name now or hereafter, for
any reason or purpose whatsoever, in the possession or control of, or in transit
to, any Funding Party, the Agent or any agent or bailee for any Funding Party,
and apply any such amounts toward the payment of the Liabilities then due in
such order as in accordance with the Operative Documents.

         SECTION 7. Waiver. The Guarantor hereby expressly waives: (a) notice of
the acceptance of this Guaranty; (b) notice of the existence or creation or
non-payment of all or any of the Liabilities; (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever; and (d) all diligence in
collection or protection of or realization upon the Liabilities or any thereof,
any obligation hereunder, or any security for or guaranty of any of the
foregoing.

         SECTION 8. Assignment. Subject to Article VI of the Master Agreement,
each Funding Party may, from time to time, whether before or after any
discontinuance of this Guaranty, at its sole discretion and without notice to
the Guarantor, assign or transfer any or all of its portion of the Liabilities
or any interest therein; and, notwithstanding any such assignment or transfer or
any subsequent assignment or transfer thereof, such Liabilities shall be and
remain Liabilities for the purposes of this Guaranty, and each and every such
immediate and successive assignee or transferee of any of the Liabilities or of
any interest therein shall, to the extent of such assignee’s or transferee’s
interest in the Liabilities, be entitled to the benefits of this Guaranty to the
same extent as if such assignee or transferee were such Funding Party.

         SECTION 9. Miscellaneous. No delay in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy; nor shall any modification or waiver of
any of the provisions of this Guaranty be binding upon any Funding Party except
as expressly set forth in a writing duly signed and delivered on its behalf. No
action permitted hereunder shall in any way affect or impair any Funding Party’s
rights or the Guarantor’s obligations under this Guaranty. For the purposes of
this Guaranty, Liabilities shall include all of the obligations described in the
definition thereof, notwithstanding any right or power of any Lessee, the
Construction Agent or the Lessor or anyone else to assert any claim or defense
(other than final payment or full performance) as to the invalidity or
unenforceability of any such obligation, and no such claim or defense shall
affect or impair the obligations of the Guarantor hereunder. The Guarantor
hereby acknowledges that there are no conditions to the effectiveness of this
Guaranty.

         This Guaranty shall be binding upon the Guarantor and upon the
Guarantor’s successors and permitted assigns; and all references herein to the
Guarantor shall be deemed to include any successor or successors thereof,
whether immediate or remote, to such Person; provided that the

4



--------------------------------------------------------------------------------



 



Guarantor shall not assign its obligations hereunder without the prior written
consent of the Funding Parties.

         Wherever possible each provision of this Guaranty shall be interpreted
in such manner as to be effective and valid under Applicable Law, but if any
provision of this Guaranty shall be prohibited by or invalid thereunder, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

         The Guarantor: (a) submits for itself and its property in any legal
action or proceeding relating to this Guaranty, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the Courts of the State of Georgia, the courts of the United
States of America for the Northern District of Georgia, and appellate courts
from any thereof; (b) consents that any such action or proceedings may be
brought to such courts, and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same; and (c) agrees that nothing herein shall affect the
right to effect service of process in any manner permitted by law or shall limit
the right of the Funding Parties to sue in any other jurisdiction.

         All notices, demands, declarations, consents, directions, approvals,
instructions, requests and other communications required or permitted by this
Guaranty shall be in writing and shall be deemed to have been duly given when
addressed to the appropriate Person and delivered in the manner specified in
Section 8.2 of the Master Agreement.

         THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

5



--------------------------------------------------------------------------------



 



         IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

        CONCORD EFS, INC.         By: /s/ E. T.
Haslam                                             Name Printed: Edward T.
Haslam               Title: Chief Financial Officer                  

GUARANTY

S-1